COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ABATEMENT ORDER

Appellate case name:      Leslie R. Pogue and Jeanette I. Pogue v. Elizabeth A. Williamson

Appellate case number:    01-17-00844-CV

Trial court case number: 2012-56353

Trial court:              164th District Court of Harris County


    After submitting the brief for appellee Elizabeth A. Williamson, counsel for appellee notified
this court that Williamson died. In a series of written communications, this court requested
written proof that appellee’s counsel had authority to act on behalf of the estate of Elizabeth A.
Williamson. In a response, counsel explained that Williamson’s will appointed her daughter,
Michelle Lynn Day, to serve as the independent executor of her estate, and that Day is in the
process of retaining probate counsel to handle the probate of Williamson’s will. Counsel
estimates that retaining probate counsel and obtaining authority to act on behalf of Williamson’s
estate should take approximately three to four months.

   Because of our obligation to ensure that those purporting to represent deceased parties have
the requisite authority to do so, Murphy v. Murphy, 21 S.W.3d 797, 798 (Tex. App.—Houston
[1st Dist.] 2000, no pet.), this appeal is ABATED until appellee’s attorney provides this court
sufficient written proof that she has authority to act on behalf of the estate of Elizabeth A.
Williamson, or until otherwise ordered by this court. Further, appellee’s attorney shall provide
this court with a status report on July 15, 2019 and on the 15th of each month thereafter,
updating this court on the progress made towards securing that authority. Upon a showing that
authority has been secured, this court will lift the abatement and notice this case for submission.


       It is so ORDERED.

Judge’s signature: _____Richard Hightower__________________________________
                      Acting individually    Acting for the Court


Date: __May 21, 2019___